Citation Nr: 0818711	
Decision Date: 06/06/08    Archive Date: 06/18/08	

DOCKET NO.  05-00 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability of both 
eyes.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from June 1942 to 
December 1945.  For service aboard the USS Montpelier (CL-57) 
in the Pacific Theater during World War II as a gunner's 
mate, he was awarded the Asiatic-Pacific Ribbon with seven 
Battle Stars, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which found that the veteran 
had submitted new and material evidence sufficient to reopen 
this claim, but which denied the claim on the merits.  The 
Board will grant the appeal to the extent of reopening the 
claim, but it must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
disability of both eyes was denied in a February 2002 rating 
decision; the veteran was informed of this decision and his 
appellate rights, and he did not disagree or perfect an 
appeal, and that decision became final.  

2.  The evidence submitted and received since the time of 
that last prior final denial includes a competent clinical 
opinion that incidents of the veteran's military service 
contributed to the veteran's bilateral cataract formation, 
and to any additional eye disability attributable to or 
caused by those postoperative cataracts.  


CONCLUSION OF LAW

The evidence submitted since the time of the RO's final 
February 2002 rating decision denying service connection for 
disability of both eyes is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 1154, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  The veteran was provided formal VCAA notice prior 
to the rating decision now on appeal from August 2003.  
Because the Board will grant the appeal to the extent of 
reopening the claim and remanding for a VA examination with a 
review of the claims folder and a request for clinical 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d), the 
Board will not discuss adequacy of VCAA notice at this time.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself, or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Analysis:  The veteran filed his initial claim for service 
connection for disability of both eyes in September 1999.  He 
submitted no evidence or significant argument in support of 
that claim, and it was denied by the RO in February 2002.  He 
was notified of that denial and his appellate rights and he 
did not appeal and that decision became final.  

The veteran filed an application to reopen his claim for 
service connection for disability of both eyes in May 2003.  
Since the time of the last prior final denial in 2002, the 
veteran submitted a series of written statements and private 
medical evidence.  

Among this newly submitted evidence is a July 2003 statement 
of a private eye doctor who examined the veteran and noted 
that he had severe cataracts in the past which had been 
surgically removed.  He noted the veteran was aphakic in the 
left eye, meaning that no intra-ocular lens implant was 
placed into the left eye following removal of the cataract, 
which left the eye extremely weak and required a very high 
hyperopic prescription.  The right eye did have a lens 
implant, and was pseudophakic.  The veteran provided his own 
personal history of exposure to excessive amounts of black 
powder during service as a gunner's mate aboard the light 
cruiser USS Montpelier during combat service in the Pacific 
Theater of World War II, and also pointed out his prolonged 
exposure to sunlight serving watches aboard ship.  This 
private physician (JFL) wrote that he believed both exposures 
were each contributing factors to the veteran's cataract 
formation, and to any disability he had suffered as a result 
of cataract formation, and postoperative residuals thereof.  

The RO found that this evidence was new and material 
sufficient to reopen the veteran's claim, and the Board 
concurs with this assessment.  This evidence is new in that 
it was not previously physically of record, and it includes a 
competent clinical opinion relating current disability to 
incidents of service.  However, the RO found that this 
opinion was unduly based upon the veteran's own reported 
history without any objective verification of facts.  

Although there is not significant evidence of the veteran's 
duties during service on file, there is certainly evidence 
that he served aboard the USS Montpelier from September 1942 
to September 1944, and from February to December 1945.  A 
history of the USS Montpelier reveals that this light cruiser 
served in significant combat actions in the Pacific Theater 
during World War II including numerous heavy shelling 
missions of the enemy.  The veteran's limited personnel 
records reveal that his service aboard this ship was as a 
third class gunner's mate, and his separation document 
reflects the award of the Asiatic-Pacific Ribbon with seven 
Campaign or Battle Stars.  

At a minimum, this evidence would objectively reflect that 
the veteran served aboard ship manning naval cannon as his 
principal duty, that he served in combat with the enemy, and 
it is well known that naval cannon is fired with quantities 
of black powder charges.  The veteran has consistently 
reported that he participated in numerous shelling missions 
while confined to naval gun turrets for lengthy periods with 
repeated firing with extremely smokey residual of gun powder 
residue contained within the turret.  The Board finds this 
personal history to be consistent with the circumstances, 
conditions or hardships of combat service as contemplated at 
38 U.S.C.A. § 1154(b).  There is not, however, any objective 
evidence which confirms that the veteran was out of his 
turret at the time of discharge of the largest guns aboard 
ship resulting in a claimed concussion, nor is there evidence 
that the veteran served extended periods of watch aboard 
ship, although this latter assertion is also consistent with 
the conditions of the veteran's objectively shown military 
combat service.  

Having found that there was sufficient evidence to reopen the 
veteran's claim, the RO should have referred this claim for a 
VA examination with a review of the clinical record and a 
request for clinical opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  The Board will do so in the 
following remand.  


ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for disability of both eyes, the 
claim is reopened, and the appeal is allowed to this extent.  


REMAND

There is sufficient evidence on file documenting that the 
veteran served aboard a light cruiser in combat service in 
the Pacific Theater during World War II as a gunner's mate.  
It is reasonable to conclude that he was exposed to a degree 
of fumes, odors and dust from black powder detonations of 
naval cannon, within the confines of a naval gun turret.  
Service connection for hearing loss and tinnitus attributable 
to acoustic trauma has already been allowed.  The problem in 
this case is that the veteran has been unable to submit any 
of his historical records of post-service treatment and 
surgical removal of cataracts.  The clinical evidence on file 
only exists from around 2000 forward, and the veteran has 
written that he has attempted to obtain more historical 
records, but has been informed that they are unavailable 
based upon their age.  

Nonetheless, the veteran's claim for service connection for 
disability of both eyes attributable to incidents of combat 
service has been reopened and must be referred for a VA 
examination with a review of the record and a request for 
clinical opinions.  

Accordingly, the case is REMANDED for the following action:  

1.  Again, the RO should write the 
veteran and request that he ensure that 
he has produced (or completed medical 
release forms for the RO to assist him in 
collecting) any additional records 
documenting his history of eye surgery 
and treatment following service 
separation.  If there are no additional 
records available, then the veteran 
should be requested to complete a written 
statement which documents to his best 
recollection the history of his eye 
treatment and surgeries in a 
chronological fashion with specifics as 
to the times that these surgeries and 
treatments were provided him.  This 
statement should be returned to the RO, 
and the veteran should retain a copy to 
provide to the VA examiner at the time of 
his VA examination.  

2.  The veteran should be provided a VA 
examination by an ophthalmologist or 
other specialist in eye surgery 
residuals.  The claims folder must be 
made available for review in conjunction 
with the examination.  The examiner 
should review the written statement 
provided by the veteran regarding his 
history of eye treatment and surgery for 
accuracy and completeness.  The examiner 
should obtain any additional history 
necessary to assist in providing his 
clinical opinions, to include the 
veteran's post-service histories of 
employment, recreational activity, and 
injuries.  In addition to a current eye 
examination which must identify all 
current postoperative residuals and best 
vision corrected and uncorrected, the VA 
examiner is requested to provide an 
opinion (based upon both current 
examination and careful record review) of 
whether it is more, less, or equally 
likely that any current eye disability 
(principally argued as development of 
cataracts, with surgical removal, and 
postoperative residuals) is attributable 
to incidents of the veteran's combat 
service aboard ship during World War II.  
The evidence on file at present includes 
the veteran's arguments that his 
cataracts had an earlier onset than usual 
for his age and were attributable to 
multiple incidents of operating a gun 
turret aboard ship with black powder 
propellants, and exposure to bright 
sunlight through standing watch tours 
aboard ship.  In addressing the central 
question presented in this case as to 
whether the veteran's current eye 
disabilities are attributable to 
incidents of service, the VA physician is 
requested to agree, disagree or otherwise 
discuss the other clinical opinions on 
file, including the principal supporting 
opinion provided in July 2003 by Dr. JFL, 
and other statements suggesting the 
"possibility" that cataracts can result 
from exposure to gun powder through 
causing dry eye symptoms, or be due to 
trauma, or to exposure to high intensity 
UV light, and of course the natural aging 
process.  A complete explanation of all 
reasons and bases for opinions provided 
is essential.  

3.  After completing the above 
development, the RO should again address 
the issue on appeal.  If the decision is 
not to the veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the 
development requested in this remand, and 
they must be provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


